DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FIRST NON-FINAL OFFICE ACTION for Application #16/960,725, filed on 07/08/2020, and a Preliminary Amendment also filed on 07/08/2020.  This application is a National Stage 371 Entry for PCT/BR2019/050009, filed on 01/08/2019, which claims priority to Brazilian Foreign Application BR 10 2018 000436 0, filed on 01/08/2018.  The claims to Foreign Priority has been acknowledged.     
Claims 1-10 are pending and have been examined. 



Objections

The PTO-326 form included with this office action indicate the drawings are objected to.  This is because there are no drawings, and therefore the drawings are insufficient.  The examiner decided to proceed with prosecution, and is therefore indicating that at least one drawing must be filed.  See the statement below for further details.
Claims 8-10 are objected to as lacking proper dependent form.  Claims 8-10 seem to be  written as independent claims, yet they also cite prior claims dependent on another independent claim as part of their limitations (see claim 8 reciting “as defined in claim 6”).  If the applicant means for them to be dependent, they need to be written in proper dependent form.  If the applicant means for the claims to be independent, they must be written in proper independent form.    



Drawings

The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).



Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




		
Claims 1, 5, 6, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim 1 recites “treatment of the data captured using specific algorithm being an algorithm of data assignment” and “generation of primary efficiency data.”  Claim 5, which depends on claim 1 recites “the data assignment algorithm comprises artificial intelligence.”  The applicant’s specification gives not detail as to the manner in which any of these steps are performed, much less any type of algorithm or technique at all.  The “generation of primary efficiency data” has no detail as to how it is generated.  The specification simply gives an ipsis verbis recitation of these steps (see MPEP 2161.01 regarding ipsis verbis recitations and 112(a) rejections).  Claim 6 recites “assessing the efficiency of advertising” and “treatment of the combination of data using specific algorithm being a predictive algorithm of media optimization,” followed by development of an optimization map and a media plan.  The examiner or any one of ordinary skill in the art would not be able to know how to “treat” the data, much less generate a map or develop the media plan.  Therefore, the analysis is as above for claims 1 and 5.  Claim 8 includes steps a)-c), and the analysis would be the same as those steps are substantially similar to the above limitations in question
Therefore, claims 1, 5, 6, and 8 are rejected, and appropriate correction is required by amending or canceling the claims or amending the specification.




The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1 is a method.  But, the method steps include portions that are not discernable as steps, so it is not clear what steps are actually being performed.  For example, step a) reads “definition of tools for measurement in the media being offline.”  This is not a step, but merely defines the tools as being offline, which simply limits the type of tool.  Therefore, appropriate correction is required. 





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to ineligible subject matter.  The rationale for this finding is explained below. 
Per Step 1 
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to. Claim 1 is directed to inclusion of tools defined in advertising pieces that will be transmitted in offline media to the general public, treatment of data captured using specific algorithm being an algorithm of data assignment, and generation of primary efficiency data.  Claim 6 adds combining of primary and secondary data, parameterization of algorithm development of optimization map for media purchase, and generation of media plan.  Claim 8 adds performance analysis of effectiveness including adherence analysis and information update for continuous monitoring of new campaign.   Therefore, the claims are determined to be directed to an abstract idea, namely a mental process.  A mental process, as described in the January 7th 2019 Patent Eligibility Guidance from page 52 of the Federal Register includes such as “concepts performed in the human mind including an observation, evaluation, judgment, opinion.”  The claim steps could easily be done mentally or using a pen and paper by a human operator with access to the campaign and result data.  The steps include the use of an “algorithm,” but absent any further detail the limitation is interpreted at a high level of generality, and further there is no computer or other structure recited at all.  Most of the steps involve basic analysis and judgment based on evaluation of data, and application of an algorithm could still be done mentally or with a pen and paper.  Therefore, it is determined that the claims are directed to an abstract idea, namely a mental process.    
Per Step 2A, Prong 2 of the analysis, the examiner must now identify if the abstract idea is integrated into a practical application.  The additional claim elements beyond the abstract idea include the “placement of advertising pieces comprising tools for measurement in off-line media for the general public” and “collection of feedback data from the general public.”    These steps are considered “receiving and/or transmission of data over a network” is also listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google as well as “receiving, processing, and storage of data,” also listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see Alice Corp- electronic recordkeeping, Versata v SAP- storing and retrieving information in a memory).  Therefore, the examiner does not consider the steps a practical application.       
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The additional claim elements beyond the abstract idea include the “placement of advertising pieces comprising tools for measurement in off-line media for the general public” and “collection of feedback data from the general public.”    These steps are considered “receiving and/or transmission of data over a network” is also listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google as well as “receiving, processing, and storage of data,” also listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see Alice Corp- electronic recordkeeping, Versata v SAP- storing and retrieving information in a memory).  
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely the use of measurement tools placed in advertisements, the sending of the advertisements, the collection of data, the analysis of data, and campaign updating or reporting based on the analyzed data.  There is no 
When considering the dependent claims, claim 2 includes the placement of a measuring tool in an advertisement, such as a phone number or coupon.  This is considered part of the abstract idea, as the human operator could create an advertisement mentally with editing tools using editing software or a pen and paper.  Claim 3 further limits the type of medium or device the user uses to engage with the advertisement.  The type of device or medium for contact does not change the nature of the invention and is therefore considered insignificant extra-solution activity, as what the result is does not change the nature of the invention (see MPEP 2106.05 (g)).  Claim 4 is considered part of the abstract idea as what is analyzed would still be a mental analysis of the data.  For claims 5 and 7, as broadly claimed, the examiner takes Official Notice that it is old and well known in the computer arts to use some kind of artificial intelligence in algorithmic analysis of data.  Claim 9 seems to recite the same limitation as that of step c) in claim 8, mainly development of a media plan.  Claim 10 recites the purchase of optimized media, but absent any further detail or limitation describing the structure used for such a purchase or the steps involved, the examiner does not consider this significantly more but part of the abstract idea.
Therefore, claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory and/or ineligible subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 USC § 103 as being unpatentable over Giunta, Pre-Grant Publication No. 2008/0091516 A1 in view of Apple, et al., Pre-Grant Publication No. 2007/0038516 A1.
Regarding Claim 1, Giunta teaches:
A method for evaluating the efficiency of advertising, advertisement and promotions communication media characterized by the following steps:
definition of tools for measurement in the media being media offline (see [0018] in which the media is offline and [0020] in which measurement tools such as a call center or text message are offline) 
inclusion of the tools defined in advertising pieces that will be transmitted in offline media to the general public 
placement of advertising pieces comprising tools for measurement in off-line media for the general public (see [0020]-[0021], [0054]-[0055], [0094])
collection of feedback data from the general public (see [0025], [0174], [0176], and [0180]-[0181] in which feedback response data from ad placements is collected)
treatment of the data captured rising specific analytics network being an analytics network of data assignment (see [0026], [0036], [0176], [0180]-[0181],) 
generation of primary efficiency data (see [0027]-[0028], [0043], [0070], [0176], and [0186]-[0188] in which the analyzed response data is reported to the advertiser showing effectiveness and response analysis for place ads) 
Giunta, however, does not appear to specify:
an algorithm
Apple teaches:
an algorithm (see [0920]-[0928] and [1161] in which artificial intelligence algorithms are used for advertisement selection and media plan optimization)
 It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Giunta with Apple because Giunta already teaches an analytical tool and network for selecting ads, media plans, and optimization of the campaign, which often would involve algorithms and using an algorithm would allow for use of high level math to analyze the data and optimize the campaign.  

Regarding Claim 2, the combination of Giunta and Apple teaches:
method according to claim 1
Giunta further teaches:

characterized in that the measuring tools are markers included in the advertisement pieces selected from among telephone numbers, domain names and mobile digital coupons and combinations thereof (see [0018], [0020]-[0021], [0054]-[0055], [0094], and [0109] which includes telephone numbers, domain names)


Regarding Claim 3, the combination of Giunta and Apple teaches:
method according to claim 1
Giunta further teaches:
the contact of the consumer is made via fixed telephone, computer, cell phone, tablet, physical visit in store or wearable devices (see [0018], [0020]-[0021], [0054]-[0055], [0094] and [0109] in which contact can be made by computer, phone)

Regarding Claim 4, the combination of Giunta and Apple teaches:
method according to claim 1
Giunta further teaches:
the display of the advertisements comprises the definition of the vehicle and the program or section to be evaluated  public (see [0025], [0174], [0176], and [0180]-[0181])

Regarding Claim 5, the combination of Giunta and Apple  teaches:
method according to claim 1
Apple 
the data assignment algorithm comprises artificial intelligence (see [0920]-[0928] and [1161] in which artificial intelligence algorithms are used for advertisement selection and media plan optimization)
 It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Giunta with Apple because Giunta already teaches an analytical tool and network for selecting ads, media plans, and optimization of the campaign, which often would involve algorithms and using an algorithm would allow for use of high level math to analyze the data and optimize the campaign.  

Claims 6-10 are rejected under 35 USC § 103 as being unpatentable over Giunta, Pre-Grant Publication No. 2008/0091516 A1 in view of Apple, et al., Pre-Grant Publication No. 2007/0038516 A1.
Regarding Claim 6, the combination of Giunta and Apple teaches:
method according to claim 1
Giunta further teaches:
combining primary data with secondary data (see [0025] which is primary historic data of the advertiser and  (see [0174], [0176], and [0180]-[0181] in which feedback response data from current ad placements is collected)
generation of media plan (see [0029], [0137], [0180]-[0181], and [0188])
Apple further teaches:
parameterization of the algorithm comprising the information being selected, among customer, market (geography), budget, campaign period and product to be communicated and a combination of these and treatment of the combination of data using specific algorithm being a predictive algorithm of media optimization
Giunta and Apple, however, does not appear to specify:

development of optimization map for media purchase
Karlsson teaches:
development of optimization map for media purchase (see [0070] in which the bid map for acquiring ad spots is updated based on the analysis)
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Karlsson with Giunta and Apple because Giunta already teaches an analytical tool and network for updating campaign media plan, and Apple updates ad purchases based on user response, and using the mapping would allow for the advertiser to visualize the plan without automatic commitment.

Regarding Claim 7, the combination of Giunta, Apple, and Karlsson teaches:
method according to claim 6
Apple further teaches:
the predictive algorithm for media optimization comprises artificial intelligence (see [0920]-[0928] and [1161] in which artificial intelligence algorithms are used for advertisement selection and media plan optimization)
 It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Apple with Giunta because Giunta already teaches an analytical tool and network for selecting ads, media plans, and optimization of the campaign, which often would involve algorithms and using an algorithm would allow for use of high level math to analyze the data and optimize the campaign.  

Regarding Claim 8, the combination of Giunta, Apple, and Karlsson teaches:
method according to claim 6
Giunta further teaches:
performance analysis of effectiveness including adherence analysis see [0026]-[0028], [0036], [0043], [0070], [0176], and [0186]-[0188] showing effectiveness and response analysis for placed ads) 
Apple further teaches:
development of final media plan (see [0863]-[0864], [0908]-[0912], and [0920]-[0928] in which a final media plan is developed based on the algorithmic analysis of the initial responses)
information update for continuous monitoring of new campaign (see [0863]-[0864], [0908]-[0912], and [0920]-[0928])
new campaign monitoring (see [0863]-[0864], [0908]-[0912], and [0920]-[0928] in which a final media plan is developed based on the algorithmic analysis of the initial responses)
It would be obvious to one of ordinary skill in the art at the time of the filing of the application to combine Apple with Giunta because Giunta already teaches using former advertiser campaign data to optimize the current campaign, and using data after a response round of the same campaign would allow for mid-campaign adjustment.    

Regarding Claim 9, the combination of Giunta, Apple, and Karlsson teaches:
method according to claim 6
Giunta further teaches:
a media plan (see [0029], [0137], [0180]-[0181], and [0188])

Regarding Claim 10, the combination of Giunta, Apple, and Karlsson teaches:
method according to claim 8
Giunta further teaches:
purchase of optimized media (see [0029], [0137], [0180]-[0181], and [0188]; the Examiner notes that while there is no specific recitation of an actual purchase, it is considered inherent that if the advertiser has purchased media, and the results have been optimized for an updated media plan, that the media spots would then be purchased)



Conclusion
The following prior art references was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Shah, et al., Pre-Grant Publication No. 2008/0255944 A1- teaches optimizing of an ad campaign for an advertiser using response data analysis
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682